No. 99-50661
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50661
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERTO GONZALEZ-MONTOYA, aka
Gilberto Diaz-Gonzalez, aka Leo Coro,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-98-CR-1072-ALL-H
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel, Victor Salas, for Roberto Gonzalez-

Montoya, has filed a motion for leave to withdraw as counsel and

a brief in support in accordance with Anders v. California, 386

U.S. 738, 744 (1967).   Gonzalez has not filed a response.   Our

independent review of the record and counsel’s brief reveals no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further



responsibilities in this case, and the APPEAL IS DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.